DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 03/02/21. Claims 1-21 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheney et al (US 5,917,840).
Claim 1:  Cheney et al disclose a device, comprising: an interface (connection at item 14, fig. 1A) configured to connect to a communication link (e.g. item 16, fig. 1A); a controller (e.g. item 14) configured to: generate a redundancy code using first data and second data (e.g. command message and the identification number, col. 2, lines 16-19); and transmit the redundancy code together with the first data to the interface (e.g. col. 2, lines 18-22- the identification number is not transmitted with the message).  

As per claim 15, the claimed features are rejected similarly to claim 1 above.

Claim 2: Cheney et al disclose the device of claim 1, wherein the controller is configured to: include variable payload data into within the first data (e.g. see fig. 4); and include control data within the second data (e.g. identification number).  

As per claim 16, the claimed features are rejected similarly to claim 2 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al.
Claim 3: Cheney et al teach the device of claim 2, but fail to teach that the control data comprises at least an information about a functional state of the device.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include any type of information about the device, in the data message, in order to improve the transmission system.

As per claim 17, the claimed features are rejected similarly to claim 3 above.

Claim 4: Cheney et al teach the device of claim 2, but fail to teach that the control data comprises at least information about a configuration of the device. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include any type of information about the device, in the data message, in order to improve the transmission system.

As per claim 18, the claimed features are rejected similarly to claim 4 above.

  
Claim 5: Cheney et al teach the device of claim 1, but fail to teach a circuit configured to generate the first data. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any known computer component to generate the message used in the teaching of Cheney et al, since such a modification would been within the general knowledge of an artisan in the art.

Claim 6: Cheney et al teach the device of claim 5, wherein the circuit comprises at least one sensor element (e.g. item 12a-12n, fig. 1A) to sense a physical quantity (e.g. temperature, pressure, col. 1, lines 19-23), and wherein the controller is configured to include a digital representation of the physical quantity into the first data (e.g. the message is transmitted from the sensor transmitters – col. 4, lines 38-53).  

Claim 7: Cheney et al teach the device of claim 5, wherein the circuit comprises at least one memory element (e.g. item 46, 42, or 44, fig. 2B), but fail to teach that the controller is configured to include a digital representation of an information stored in the memory element into the first data. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include information about the circuit the message in order to improve data the transmission system.  

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al  as applied to claim 1 above, and further in view of Baronshen et al (e.g. CN111130689).
Claim 8: Cheney et al teach the device of one of claim 1, but fail to teach that the interface is configured to connect to a communication link compliant with one of an Inter-Integrated Circuit (I2C), I2C, a Serial Peripheral Interface (SPI), SPI, or a Synchronous Serial Communication (SSC), SSC.  However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Baronshen et al (e.g. fig. 5A). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the interface taught by Cheney et al with another known interface, since such a modification would have involved replacing one known component for another, which would have been within the general knowledge of an artisan in the art.

Allowable Subject Matter
Claims 9-14 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 9, 19 and 21, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having to “generate second data based on an expected state of the device; compute an expected redundancy code using the first data  and the second data; and detect an unexpected state of the device if the redundancy code and the expected redundancy code are different”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        10/19/2022